Citation Nr: 0327903	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  00-20 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for status post partial anterior cruciate ligament 
tear of the left knee, with residual tenderness.

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic arthritis of the left wrist, 
status post left scaphoid fracture.

3.  Entitlement to an initial compensable evaluation for a 
right wrist ganglion cyst.


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1984 to 
January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for 
posttraumatic arthritis of the left wrist, status post left 
scaphoid fracture, and for status post partial anterior 
cruciate ligament tear of the left knee with residual 
tenderness, each with a 10 percent evaluation.  In addition, 
service connection was granted for a right wrist ganglion 
cyst, with an evaluation of zero percent.  The RO also denied 
service connection for a duodenal ulcer, residuals of a left 
hip bone graft, bursitis of the elbows, and a chronic low 
back disorder.  The veteran filed notice of disagreement with 
the RO's determination.  A statement of the case (SOC) was 
issued in July 2000 which continued the evaluations assigned 
for the left wrist, left knee, and right wrist disabilities 
and the denial of the veteran's claims for a duodenal ulcer, 
residuals of a left hip bone graft, bursitis of the elbows, 
and a chronic low back disorder were also continued.  He 
subsequently perfected an appeal to the Board as to each of 
the issues listed in the SOC.  

In July 2002 the RO granted the veteran's claims of 
entitlement to service connection for a duodenal ulcer, 
residuals of a left hip bone graft, bursitis of the elbows, 
and a chronic low back disorder.  In that regard, there was a 
full grant of the benefits sought.  If the veteran disagrees 
with any of the evaluations or the effective date assigned, 
he must submit notice of disagreement to the RO.  These 
claims are not considered part of the current appellate 
review.  See Grantham v. Brown, 114 F.3d (Fed. Cir. 1997).

In October 2002 the RO issued a rating decision and 
supplemental SOC (SSOC) wherein the evaluation for the 
veteran's left knee disability was increased from 10 to 20 
percent.  The evaluations of 10 percent for the left wrist 
disability and zero percent for the right wrist disability 
were continued.

The Board has re-characterized the issues in this case, which 
had been certified on appeal as simply increased-rating 
issues, in order to comply with the decision of the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The veteran's left knee disability is productive of 
moderate impairment of the left knee.

2.  The veteran's left wrist disability is manifested by 
marked limitation of motion, with X-ray evidence of arthritis 
and no evidence of ankylosis.

3.  The veteran's right wrist disability is productive of 
range of motion within normal limits, and a right wrist 
ganglion cyst that is asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for status post partial anterior cruciate ligament 
tear of the left knee, with residual tenderness, have not 
been met at any time since the effective date of the grant of 
service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, Diagnostic Code 5257 (2002).

2.  The criteria for an initial evaluation in excess of 10 
percent for post-traumatic arthritis of the left wrist, 
status post left scaphoid fracture, have not been met at any 
time since the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Codes 5010-5003-5215 (2002).

3.  The criteria for an initial compensable evaluation for a 
right wrist ganglion cyst have not been met at any time since 
the effective date of the grant of service connection.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 5024 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that in November 1991 the 
veteran reported to the clinic with complaints of pain in his 
left knee which had been present for the previous thirty 
days.  He reported a history of injury to the left knee 
during a basketball game.  On examination there was no 
obvious swelling or deformity.  The patella was stable, with 
no crepitis.  Adduction and abduction produced some 
discomfort.  The diagnosis was left knee strain.

Service medical records further show that the veteran was 
seen in October 1996 with complaints of pain in the left 
wrist for the previous year.  He reported that he had injured 
his wrist while lifting heavy boxes.  He stated that he felt 
crepitus when he used his left wrist, and that there was pain 
upon pressure.  Further, he stated that it was most painful 
when he performed pushups.  He also indicated that he had 
limited range of motion of the left wrist.  Clinical 
evaluation revealed pain upon palpation on the left medial 
wrist.  There was pain on flexion and extension of the left 
hand, and crepitus when the veteran made a fist.  
Dorsiflexion of the right wrist was to 65 degrees on the 
right and 50 degrees on the left; volar flexion was 65 
degrees on the right and 52 degrees on the left; ulnar 
deviation was 35 degrees on the right and left, and radial 
deviation was 15 degrees on the right and 10 degrees on the 
left.  The clinical assessment was "rule out" ganglion 
cyst.

In-service examination of the wrist in January 1997 revealed 
that dorsiflexion of the right wrist was to 65 degrees and 
the left wrist was 50 degrees; volar flexion was 65 degrees 
on the right and 52 degrees on the left; ulnar deviation was 
35 degrees on the right and left, and radial deviation was 15 
degrees on the right and 10 degrees on the left.  Grip 
strength was 100 on the right and 60 on the left.  There was 
tenderness over the triquetrolunate, joint and some in the 
snuffbox.  X-rays revealed a scaphoid nonunion without a 
dorsal intercalated segmental instability (DISI) deformity.  
An arthrogram revealed dye leak probably through the scaphoid 
nonunion.  The clinical impression was scaphoid nonunion, 
possibly triquetrolunate joint instability.

While in service in February 1997 the veteran underwent a 
left wrist arthroscopy, partial synovectomy, and debridement 
of chondromalacia lunate.  The postoperative diagnosis was 
left scaphoid nonunion with synovitis, grade II 
chondromalacia lunate of the left wrist.  In March 1997 a 
postoperative follow-up report showed the left wrist with no 
problems.  The assessment was status post left wrist 
arthroscopy.  A follow-up with the left scaphoid nonunion in 
April 1997 revealed he still had radial wrist pain.  In May 
1997 it was noted on examination he had pain and stiffness of 
the left wrist since he had fallen aboard ship two years 
earlier.  X-rays showed nonunion of the left scaphoid.  It 
was noted that the veteran was right-hand dominant.  Range of 
motion of the wrists was noted to be dorsiflexion to 70 
degrees on the right and 60 degrees on the left; volar 
flexion was 70 degrees on the right and 40 degrees on the 
left; ulnar deviation was 25 degrees on the right and 20 
degrees on the left, and radial deviation was 10-15 degrees 
on the right and 5-10 degrees on the left.  Grip strength was 
50 kilograms on the right and 30 kilograms on the left.  X-
rays showed scaphoid nonunion without significant DISI or 
midcarpal instability.  The impression was scaphoid nonunion.

In September 1997 the veteran had an operative diagnosis of 
left scaphoid nonunion, and underwent a left scaphoid open 
reduction and internal fixation with Russe iliac crest bone 
grafting.  In November 1997, during occupational therapy 
evaluation for status post open reduction, external fixation 
(ORIF) of scaphoid nonunion, the veteran demonstrated 
decreased left hand active range of motion and strength, 
which affected daily skills.  Swelling was present in the 
left wrist. 

In-service outpatient treatment reports show the veteran was 
seen in May 1998 and reported that he had good and bad days.  
It was noted that he was status post scaphoid ORIF eight 
months before.  On examination, range of motion of the left 
wrist was reported to be dorsiflexion to 20 degrees with 
palmar flexion was 30 degrees; ulnar deviation was 5 degrees, 
and radial deviation was 5 degrees.  There was no swelling.  
X-rays showed malunion versus nonunion of the scaphoid 
fracture.  

In March 1999 the veteran was seen at the orthopedic clinic 
at the Naval Hospital with complaints of left knee pain.  He 
reported that he was playing basketball and sustained a 
twisting injury to his left knee.  He stated that he felt the 
knee "shift out of place."  Examination revealed moderate 
left knee effusion.  There was mild ecchymosis along the 
medial aspect of the knee.  There was tenderness to palpation 
along the anterior lateral, and the anterior medial, and 
medial aspects of the knee.  Range of motion was from 5 to 35 
degrees and was limited, secondary to pain and effusion.  The 
sensory and motor examination was intact.  The veteran was 
unable to perform adequate Lachman or McMurray examinations, 
because of pain.  Radiographic examination was within normal 
limits.  The clinical assessment was probable anterior 
cruciate ligament (ACL) tear and medial collateral ligament 
tear, grade II.

On follow-up examination of the left knee in May 1999, there 
was no effusion.  Range of motion was 4 to 90 degrees.  There 
was minimal and mild medial collateral ligament (MCL) 
tenderness to palpation, but it was stable to valgus stress.  
There was a positive Lachman sign.  The diagnosis was ACL 
tear and MCL sprain.  

In June 1999 the veteran underwent a left knee diagnostic 
arthroscopy, removal of loose body, and chondroplasty of the 
femoral trochlea.  The postoperative diagnoses were partial 
anterior cruciate ligament tear of the left knee, loose body 
of the left knee, and chondromalacia of the femoral condyle 
of the left knee.  Follow-up of the left knee arthroscopy in 
October 1999 revealed that the portals were healed.  There 
was no effusion.  Range of motion was from zero to 135 
degrees.  Valgus and varus were stable.  There was no joint 
line tenderness.  McMurray's test was negative.  There was 
mild patellofemoral crepitus.  The clinical assessment was 
status post left knee scope.  

Also in October 1999, the veteran was seen with complaints of 
right wrist pain for the previous three and a half weeks.  He 
complained of mild tingling, with no numbness.  He described 
the pain as located from the third digit knuckle to the mid 
wrist.  In November 1999 he was seen for follow-up of a lump 
on the dorsum of the right wrist.  He reported that he had 
morning stiffness and an inability to flex his middle and 
long fingers on the right hand.  Examination showed full 
active range of motion of the right phalanges and wrist.  
There was no catch in the extensor mechanism noted.  There 
was positive deep palpable mass over the central dorsal 
aspect of the right wrist, and positive tenderness to 
palpation.  There was no erythema or discoloration.  The 
clinical assessment was bursitis versus ganglion cyst.  

In December 1999 the veteran was seen with complaints of 
right wrist pain and a mass.  He reported no history of 
trauma.  He had previously been treated with wrist splints 
and Naprosyn, without improvement.  On physical examination 
of the right wrist there was a full range of motion.  There 
was trace edema on the dorsal aspect of the right wrist; 
however, no distinct cyst was visible or palpable.  Sensory 
and motor examination were intact.  The clinical assessment 
was right wrist occult ganglion.  

In January 2000, while the veteran was still on active duty, 
a compensation examination was conducted.  With regard to his 
left knee, the veteran reported that he had sustained injury 
to the left knee in March 1999 while playing basketball.  In 
July 1999 he had undergone arthroscopic surgery, which 
resulted in the removal of loose bodies in the knee; he had 
also had a chondroplasty of the femoral trochlea segment.  He 
reported that he continued to have significant problems in 
terms of pain syndrome and stiffness.  The examiner noted 
that, after almost five and a half to six months since the 
veteran's surgery, he continued to have symptoms from his 
left knee.  He further noted that, other than the pain 
syndrome and patellofemoral syndrome, the veteran did not 
have any limitation of the joint motion on passive 
stretching.  The examiner stated that there appeared to be 
moderate disability from the injury, without complete 
recovery from the surgery.  On clinical evaluation, the 
examiner noted that the scars from the arthroscopic knee 
surgery.  There was tenderness in the medial aspect of the 
left knee as well as patellofemoral area.  There was no 
limitation of the joint motion, but pain was definitely 
elevated from the medial aspect.  The diagnoses were 
significant pain syndrome due to basketball injury sustained 
in March 1999, sand tatus post arthroscopic surgery with 
recurrent symptoms of pain and decreased activity and 
inability to perform high impact exercises due to fear of re-
injuring.  It was also noted that there appeared to be 
moderate disability from the injury.  

With regard to left wrist pain and disability, it was noted 
in the examination report that the left wrist trouble dated 
back to 1995, when the veteran sustained the injury while he 
was on the job and lifted some heavy objects.  He had been 
diagnosed with a fracture of the scaphoid bone, and 
arthroscopic surgery was performed in 1997.  Subsequent to 
the surgery he continued to have symptoms of pain as well as 
limitation of flexion and extension of his wrist.  The 
examiner noted that there appeared to be a process of 
degenerative joint disease only set in the wrist area.  It 
was noted that there was limitation of motion of the wrist.  
The veteran was unable to lift any weight on the left side of 
his hands.  He had significant limitation of flexion, 
extension, inversion, and eversion of the left wrist area.  
On examination the left wrist showed significant restriction 
of the joint motion in flexion, extension and lateral and 
medial rotation of the wrist.  Any amount of flexion of the 
wrist caused him to wince with pain.  Localized swelling was 
noted as tenderness was definitely elevated on the medial as 
well as dorsal aspect of the left wrist.  The diagnoses were 
that the veteran really had sustained a scaphoid fracture 
with multiple surgeries and nonunion which resulted in 
osteoarthritis of the left wrist with significant limitation 
of the joint motion and restriction.  The examiner noted that 
the veteran's left wrist problems continued to plague him and 
posed a significant disability in terms of earning his 
livelihood once he was discharged from the Navy.

With regard to the right wrist cyst, it was noted that the 
veteran had a right ganglion cyst, which he claimed had 
caused some numbness in the upper aspect of the second and 
third digits on the dorsal surface.  On examination, a 
ganglion cyst was present, which was reported to be chronic 
and stable.  The diagnosis was right wrist ganglion with 
significant symptoms of paresthesias.

In addition, in January 2000 subsequent to service, the 
veteran filed a formal claim, in pertinent part, for 
entitlement to service connection for post-traumatic 
arthritis of the left wrist, status post left scaphoid 
fracture, status post partial anterior cruciate ligament tear 
of the left knee with residual tenderness, and right wrist 
ganglion cyst.

In April 2000 the RO, in pertinent part, granted service 
connection for post-traumatic arthritis of the left wrist, 
status post left scaphoid fracture, and for status post 
partial anterior cruciate ligament tear of the left knee with 
residual tenderness, each with a 10 percent evaluation.  In 
addition, service connection was granted for a right wrist 
ganglion cyst, with an evaluation of zero percent.  The 
veteran filed a timely NOD as to the evaluations assigned.  
In July 2000 the RO issued an SOC, which continued the 
evaluations assigned for the service-connected left knee and 
left and right wrist disabilities.  In his substantive appeal 
(VA Form 9) the veteran asserted that his left wrist 
disability was incorrectly evaluated under Diagnostic Code 
5215, and that the disability was more associated with wrist 
ankylosis (Diagnostic Code 5214) and should be rated at 20 
percent as the minor hand with an unfavorable position of 20 
to 30 degrees dorsiflexion, because the wrist was rigid at 
the joint.  He stated that, with regard to his left knee, 
impact was noted when he would run or stand for any prolonged 
period, and he had associated pain.  In addition, he noted 
that the cartilage had been removed during the surgical 
procedure and there had been no rating assigned for that 
procedure.  With regard to the right wrist, he noted that he 
had periods of neuritis in the second and third fingers on 
that hand. 

A VA outpatient treatment report of October 2000 shows the 
veteran had complaints of pain in the wrist.  On examination, 
range of motion was good but with only 45 degrees of 
dorsiflexion and palmar flexion.  He had full fist extension 
of the hand.  X-rays showed early traumatic arthritis of the 
wrist.  The diagnostic impression was early traumatic 
arthritis of the wrist.  

X-rays of the left wrist in October 2000 showed an old healed 
navicular fracture, unchanged.  No other changes were noted.  
X-rays of the left knee revealed no abnormalities.

A VA outpatient treatment report of December 2000 indicates 
that the veteran experienced pain in the left knee.  He 
reported that the pain was of a burning quality and was 
relieved somewhat when he wore a brace on the left knee, thus 
he would reduce favoring the right side.  The clinical 
assessment was chronic left knee pain.

X-rays of the wrist and knee taken in October 2001 revealed 
no abnormalities except a healed navicular bone fracture on 
the left wrist.

A VA orthopedic examination was conducted in July 2002.  The 
veteran reported that his left knee was still sore and there 
was stiffness and popping, and it would give out.  He stated 
that he was not able to perform any kind of sports or 
running.  On examination of the left knee, there was no 
swelling.  The arthroscopic scars were well healed.  There 
was a minimal amount of tenderness in the medial joint line.  
There was no grinding of the knee upon motion.  Range of 
motion was from zero to 110 degrees; beyond which he 
experienced pain and tightness in the knee.  It was noted 
that normal range of motion would be to 130 degrees.  The 
medial and collateral ligaments were intact.  The anterior 
cruciate ligament had a minor degree of laxity.  The same was 
confirmed while performing Lachman's sign.  McMurray's signs 
were normal.  The patella was not tender to palpation, and it 
had normal tracking.  There were no muscle atrophies around 
the left knee.

Examination of the left wrist revealed the incisional scars, 
which were about 4-5 centimeters long and were well healed 
and not tender.  There was a mild to moderate degree of 
tenderness, generalized in nature, over the wrist.  There 
were no particular swellings observed.  There was marked 
limitation of motion of the wrist joint, dorsiflexion was 
from zero to 10 degrees, with 60 degrees being normal; palmar 
flexion was from zero to 10 degrees, with 60 degrees being 
normal; extension was within normal limits, normal being 60 
degrees.  Radial deviation was from zero to 10 degrees, with 
normal being 20 degrees, and ulnar deviation was from zero to 
10 degrees, 30 degrees being normal.  

Examination of the right wrist revealed range of motion 
within normal limits.  There was a very small ganglion, which 
was neither symptomatic nor tender.  It had not caused any 
disability of the wrist.  

The examiner commented that, as far as the left knee was 
concerned, the veteran had a very minimal amount of laxity of 
the left knee.  The ganglion on the right wrist was almost 
asymptomatic, and did not need any attention.  The left wrist 
was stiff, and the veteran claimed that it was painful.  As 
far as the functional impairment due to pain and fluctuation 
of symptoms or loss of normal joint excursion, strength, 
speed, coordination, or endurance was concerned, the examiner 
noted that the wrist could give the veteran the functional 
impairment to about 20 to 25 percent and the left knee maybe 
5 to 10 percent.

In October 2002 the RO issued an SSOC, in which the 
evaluation of status post partial anterior cruciate ligament 
tear of the left knee with residual tenderness was increased 
from 10 to 20 percent, effective from January 21, 2000.  The 
evaluations of 10 percent for post-traumatic arthritis of the 
left wrist, status post left scaphoid fracture, and zero 
percent for a right wrist ganglion cyst were continued.

II.  Legal Analysis

A.  Preliminary matters - Veterans Claims Assistance Act of 
2000

During the pendency of this appeal, the President signed into 
law the VCAA, Public Law No. 106-474, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 of 
title 38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Changes in law have 
amended the requirements as to VA's development efforts in 
this, and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veteran Claims (Court) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in Court at the 
time of its enactment.  However, the United States Court of 
Appeals for the Federal Circuit has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC issued 
in July 2000, the SSOC issued in October 2002, and 
correspondence provided by the RO, the Board believes that 
the appellant has been given ample notice of the information 
and/or medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).

In this regard, the Board notes the letter of March 2002, in 
which the RO advised the veteran of the enactment of VCAA and 
provided detailed instructions as to VA's and the claimant's 
relative responsibilities in obtaining evidence and 
information.  Furthermore, the Board notes the provisions of 
38 C.F.R. § 3.159 contained in the October 2002 SSOC 
expressly advised the veteran that VA would make a reasonable 
effort to obtain any additional evidence which he might 
identify as pertinent to his claim, including evidence such 
as private medical records, employment records, and records 
from Federal agencies.  He was advised of what evidence the 
RO would attempt to retrieve, and of his responsibilities in 
obtaining such evidence (e.g., adequately identifying 
pertinent records and authorizing disclosure by custodians of 
such records).  See Quartuccio, supra.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board believes that the RO 
obtained all relevant medical records that the veteran 
sufficiently identified.  As discussed in the Factual 
Background, above, the veteran has been afforded VA 
examinations.

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  

In the present case, the March 2002 correspondence, which 
provided a detailed description of the types of evidence 
which would be helpful in adjudicating the veteran's claim 
and of his and VA's relative responsibilities in obtaining 
such evidence, advised the veteran to submit any supportive 
documentation within 60 days after the date of the letter; 
not 30 days, but less than one year.  

Yet, subsequent to that March 2002 evidence-development 
letter, the veteran submitted statements on his own behalf 
and submitted to VA examinations.  The RO obtained VA 
treatment records.  That additional evidence was duly 
considered by the RO when it issued the October 2002 SSOC to 
the veteran. 

Inasmuch as the veteran has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the provisions of the Federal Circuit's decision in PVA, 
supra, have been fulfilled.  Therefore, the Board finds that 
no useful purpose would be served in remanding this matter 
for more development or procedural steps.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
See also Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
38 C.F.R. § 4.1 (2002) requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.  When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established, and 
increase in the disability rating is at issue, present level 
of disability is of primary concern) as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  



1.  Left knee disability

The veteran's left knee disability is currently assigned a 20 
percent evaluation under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257.  Under this code, a 20 percent 
disability evaluation is warranted for moderate recurrent 
subluxation or lateral instability; and a 30 percent 
disability evaluation is assigned for severe recurrent 
subluxation or lateral instability.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against an increased evaluation for the veteran's service-
connected left knee disability under the criteria of DC 5257.  
In this case, the veteran was provided a compensation 
examination in service and a post-service VA examination.  
The examiner in January 2000 described the veteran's left 
knee disability as moderate.  On examination of the left knee 
in July 2002, it was noted that the medial and collateral 
ligaments were intact.  His ACL had a minor degree of laxity.  
McMurray's signs were normal, and the patella had normal 
tracking.  Both of these examinations were negative for any 
evidence of actual subluxation or lateral instability of the 
left knee.  The Board believes these findings to be 
consistent with the veteran's in-service treatment records, 
which also show no evidence of instability or subluxation in 
his knees.  In light of this evidence, the Board concludes 
that the preponderance of the evidence is against the 
assignment of an increased evaluation under DC 5257 for the 
veteran's left knee.

The Board has given consideration to evaluating the veteran's 
service-connected knee disabilities under different 
diagnostic codes.  We note that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993) (en banc).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and the 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
instance, there is, however, no evidence of ankylosis of the 
knees.  Consequently, DC 5256 is not for application.  

In considering whether an evaluation greater the 20 percent 
currently assigned can be granted under DC 5260 (limitation 
of flexion of the leg) or 5261 (limitation of extension of 
the leg), the Board finds that both of the examination 
reports show that flexion of the veteran's left knee is not 
limited to 15 degrees, nor is extension limited to 20 
degrees.  Thus, the veteran is not entitled to the next 
higher evaluation of 30 percent under DCs 5260 or 5261.  On 
examination in January 2000 it was noted that the veteran did 
not have any limitation of the joint motion on passive 
stretching.  On examination in July 2002, range of motion of 
the left knee was from zero to 110 degrees.  Therefore, the 
Board believes that the preponderance of the evidence is 
against the assignment of an evaluation in excess of 20 
percent for limitation of motion under DC 5260 or DC 5261.  

Furthermore, there is also no impairment of either the tibia 
or fibula in either leg.  Accordingly, DC 5262 is not for 
application in this case.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on the basis of limitation 
of motion requires adequate consideration of functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the Court has also held that, 
where a diagnostic code is not predicated upon a limited 
range of motion alone, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  In this case, the veteran's 
service-connected left knee disability has been evaluated 
using the criteria of DC 5257, which is not predicated upon 
limitation of motion.  

The July 2002 examiner found that functional impairment of 
the left knee due to pain and fluctuation of symptoms or loss 
of normal joint excursion, strength, speed, coordination, or 
endurance could give him functional impairment to about 5 to 
10 percent; even though there were no muscle atrophies around 
the left knee.  However, the Board finds that although these 
findings tend to support an assignment of an increased 
evaluation under the provisions of 38 C.F.R. §§ 4.40 or 4.45, 
functional limitations have been accounted for in the 
evaluation assigned.  In addition, given the examiner's 
description that functional impairment of the left knee may 
be about 5 to 10 percent, the Board concludes that the 20 
percent evaluation for the left knee is appropriately 
evaluated. 

Thus, the evidence demonstrates that the veteran's left knee 
disability has not resulted in additional functional 
impairment beyond the requirements of a 20 percent evaluation 
based on pain or other pathology.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against an initial evaluation in excess of 20 percent for the 
veteran's service-connected left knee disability.

2.  Left wrist disability

The veteran's service-connected left wrist disability is 
currently assigned a 10 percent evaluation under DCs 5010-
5215.  Under this code, limitation of motion of the wrist to 
less than 15 degrees of dorsiflexion or palmar flexion 
limited in line with the forearm warrants a 10 percent 
evaluation, which is the maximum allowable evaluation under 
this diagnostic code.

Under DC 5010, traumatic arthritis will be rated as 
degenerative arthritis.  In addition, DC 5003 (degenerative 
arthritis), in pertinent part, provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.

Since the veteran suffers from arthritis of the left wrist, 
he is to be rated under the appropriate limitation of motion 
code pursuant to Diagnostic Code 5010-5003.  After review of 
the medical records, the Board concludes that the veteran's 
current evaluation of 10 percent fully contemplates the level 
of disability due to his service-connected left wrist 
disability under Diagnostic Code 5215.  The report of the 
veteran's July 2002 VA examination shows that dorsiflexion in 
his left wrist was to 10 degrees and palmar flexion was to 10 
degrees.  These findings indicate that he had marked 
limitation of motion of the left wrist joint in comparison 
with normal range of motion in the wrist as defined by 
38 C.F.R. § 4.71, Plate I.  However as noted earlier, the 
veteran, currently rated at 10 percent, is receiving the 
maximum allowable under the rating criteria.  

The Board is cognizant that X-rays taken in October 2000 
revealed early traumatic arthritis of the wrist.  However, 
the criteria of DC 5003, as noted above, allow for the 
assignment of only a 10 percent evaluation for each group of 
minor joints affected by arthritis.  Thus, neither can the 
application of DC 5003 afford the veteran a higher disability 
rating for his left wrist disability.

The veteran has asserted that his left wrist disability is 
more associated with wrist ankylosis and should be evaluated 
under DC 5214.  In considering whether an evaluation in 
excess of 10 percent might be warranted under the criteria of 
DC 5214, which pertains to ankylosis of the wrist, the Board 
finds that the medical evidence of record demonstrates that 
the veteran does not have ankylosis of the wrist.  
Furthermore, the level of symptomatology shown in his wrist 
is not sufficient to warrant a rating by analogy under that 
code.  

The Board has also considered whether a compensable 
evaluation is available based upon additional functional loss 
under 38 C.F.R. §§ 4.40 and 4.45.  However, the Board notes 
that, because the veteran is evaluated as 10 percent 
disabled, which is the maximum disability rating available 
under DC 5215, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
do not apply.  See Johnston v. Brown, 10 Vet. App.80, 85 
(1997) (holding that, if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable).

In short, the Board concludes that the preponderance of the 
competent and probative evidence is against the assignment of 
an initial evaluation in excess of 10 percent for the 
veteran's left wrist disability.  Therefore, the benefit 
sought on appeal must accordingly be denied.

3.  Right wrist disability

With regard to the right wrist ganglion cyst, the veteran is 
assigned a zero percent evaluation under DCs 5099-5024.  
Diagnostic Code 5099 pertains to an unlisted condition, while 
DC 5024 relates to tenosynovitis, which is rated according to 
limitation of motion of the affected parts as degenerative 
arthritis.  DC 5024, thus, in this case, pertains to 
limitation of motion of the wrist under DC 5215.  

Diagnostic Code 5215 provides that limitation of the 
dorsiflexion motion of the major wrist to less than 15 
degrees or palmar flexion limited in line with the forearm, 
is rated at 10 percent.  As noted on the most recent VA 
examination, range of motion of the right wrist was within 
normal limits.  It was also noted that there was a very small 
ganglion, which was neither symptomatic nor tender.  In 
addition, there was no finding of arthritis of the right 
wrist.  Thus, the criteria for a compensable increased rating 
for a right wrist ganglion cyst under DCs 5010-5024, 5215, 
have not been met.

The Board also has considered whether a compensable 
evaluation might be warranted under the criteria of DC 5214.  
However, ankylosis of the right wrist is not shown in the 
medical evidence.  Furthermore, the level of symptomatology 
as shown in the medical evidence concerning the right wrist 
is insufficient to warrant a rating by analogy under that 
code.  

The veteran has asserted that he had experienced periods of 
neuritis in the second and third fingers on his right hand 
due to his right wrist disability.  The examiner who saw the 
veteran in January 2000, before his separation from active 
duty, found he had a right wrist ganglion with significant 
symptoms of paresthesias, and that symptoms were chronic and 
stable.  However, post-service findings, including those 
reported on the July 2002 VA examination, not only showed a 
normal range of motion of the right wrist, but also 
characterized the disorder as a very small ganglion, which 
was neither symptomatic nor tender, and was not causing any 
disability of the wrist.  The ganglion was noted to be 
virtually asymptomatic, and in need of no attention, by the 
examiner.  Therefore, although the Board has considered the 
possible applicability of DC 8615, for neuritis of the median 
nerve, the negative evidence as to post-service neurological 
disability would not warrant a compensable rating under that 
diagnostic code.

The Board has also considered whether a compensable 
evaluation is available based upon additional functional loss 
under 38 C.F.R. §§ 4.40 and 4.45.  However, the July 2002 
examiner noted that the ganglion on the right wrist was 
almost asymptomatic and did not need any attention at that 
time.  Thus, functional loss of the right wrist was not 
indicated.  Neither had the veteran mentioned any task that 
he could not perform due to his right wrist disability.  
There is no evidence of record to suggest that the veteran 
experiences functional loss in his right wrist.  Thus we find 
that a compensable evaluation is not warranted based upon 
functional loss due to pain or other pathology.

The Board therefore concludes that the preponderance of the 
competent and probative evidence is against the assignment of 
an initial compensable disability evaluation for a right 
wrist ganglion cyst.  Therefore the benefit sought on appeal 
must accordingly be denied.

The Board appreciates the sincerity of the veteran's belief 
in the merits of his claims.  However, as sympathetic as we 
might be in the matter, the Board is not permitted to reach 
medical determinations without considering independent 
medical evidence to support our findings, and we must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Moreover, although the 
veteran argues that his service-connected disabilities are 
more severe than is contemplated by the evaluations assigned, 
his lay assertions as to the severity of his disabilities are 
far less probative than the findings of skilled 
professionals.  As discussed in detail above, the Board has 
reviewed the reports of the VA examinations associated with 
the claims folder, as well as his treatment records.  We 
believe that the symptomatology demonstrated by that evidence 
is consistent with the current evaluations assigned for left 
knee and left and right wrist disabilities.  

In addition, because the veteran's service-connected left 
knee and left wrist disabilities encompass post-operative 
scars, consideration must be given to whether a separate 
rating should be assigned for the scars.  When examined by VA 
in July 2002, the examiner noted that the veteran had 
arthroscopic scars of the left knee that were well healed, as 
well as incisional scars of the left wrist that were also 
well healed and not tender. The Board notes that the veteran 
has not complained of symptoms associated with the scars of 
his left knee and left wrist.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  On the other hand, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity.  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  When, 
however, a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different DCs.  Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Prior to August 30, 2002, scars, in pertinent part, were 
evaluated as following: a 10 percent evaluation is warranted 
for superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, DC 7803.  A 10 percent 
evaluation was warranted for superficial scars that were 
tender and painful on objective demonstration.  Diagnostic 
Code 7804.  Scars could also be evaluated for limitation of 
functioning of the part affected.  DC 7805.


Effective August 30, 2002, the regulations pertaining to the 
evaluation of scars were changed.  Under the newly revised 
regulations, scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion are rated 10 
percent disabling provided the area or areas are 144 square 
inches (929 sq. cm.) or greater.  Note (1): Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2): A superficial scar is one not associated 
with underlying soft tissue damage. DC 7802 (effective Aug. 
30, 2002).

Under newly revised DC 7803, scars, superficial, unstable, 
are rated 10 percent disabling.  Note (1): An unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note (2): A superficial scar 
is one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, DC 7803 (effective Aug. 30, 2002).

Under newly revised DC 7804, scars, superficial, painful on 
examination, are rated 10 percent disabling.  Note (1): A 
superficial scar is one not associated with underlying soft 
tissue damage.  Note (2): In this case, a 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  (See 38 C.F.R. § 4.68 on the 
amputation rule.)  DC 7804 (effective Aug. 30, 2002).

Under newly revised Diagnostic Code 7805, scars, other, are 
to be rated based on limitation of function of the affected 
part.  DC 7805 (effective Aug. 30, 2002).

Since there was a change in law during the pendency of this 
appeal, the Board must apply the version of the law that is 
more favorable to the claim.  Karnas, supra, at 312-13.  The 
Board recognizes that the veteran has not been afforded 
notice of the change in the regulations regarding how skin 
disabilities are to be evaluated. Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  However, given the evidence on file 
showing wholly asymptomatic scars, any failure on the part of 
the Board to properly notify the veteran is harmless error 
and would actually cause further and unnecessary delay in the 
appellate review of his case.

In this case, there is also no evidence of compensable scar 
symptomatology.  In this regard, it is noted that the 
veteran's scars of the left knee and left wrist have been 
described as well-healed.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (prior to Aug. 30, 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (effective 
Aug. 30, 2002).  As such, a higher rating under the old or 
new code is not warranted.

As noted above, the Court has held that in cases where 
disagreement has been indicated as to an initially assigned 
disability evaluation, it is possible for a veteran to be 
awarded separate, staged percentage evaluations for separate 
periods based upon the facts found during the appeal period.  
However, in the absence of evidence supporting higher initial 
evaluations for the service-connected disabilities at issue 
at any point during the pendency of this appeal, the 
preponderance of the evidence is against the veteran's claim 
for that benefit.  See Fenderson, supra.

C.  Extra-schedular consideration

The Court has held that the question of an extra-schedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the July 2000 SOC, the RO considered the provisions of 38 
C.F.R. § 3.321(b), but did not determine that an extra-
schedular evaluation was warranted under the provisions of 38 
C.F.R. § 3.321(b)(1) for the veteran's service-connected left 
knee, and left and right wrist disabilities.




Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).  As to the disability presented in this claim, 
the Board cannot conclude that the disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria. 

Furthermore, there is no evidence that the service-connected 
disabilities present an unusual or exceptional disability 
picture.  There is no medical evidence that the clinical 
picture is in any way out of the ordinary, and the veteran 
has pointed to none.  The Board accordingly finds that the 
veteran's disability picture is not unusual or exceptional 
and does not render impractical the application of the 
regular schedular standards.

Accordingly, the Board determines that the assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the veteran's service-connected left knee 
and left and right wrist disabilities.

The Board acknowledges VA's obligation to resolve the benefit 
of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert, supra; 38 U.S.C.A. § 5107(b) (West 
2002).




ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for status post partial anterior cruciate ligament tear of 
the left knee, with residual tenderness, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic arthritis of the left wrist, status post 
left scaphoid fracture, is denied.

Entitlement to an initial compensable evaluation for a right 
wrist ganglion cyst is denied.



_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals





[NEW NOTICE ATTACHED]


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

